OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. As a matter of law, it cannot be said that Business Relocation Services, Inc., the alleged special employer, overcame the presumption of continuing general employment by “clear [ly] demonstrati [ng] . . . surrender of control by the general employer and assumption of control by the special employer” (Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557 [1991]). The Appellate Division correctly determined that issues of fact remained as to the alleged special employment relationship.
Chief Judge Lippman and Judges Read, Pigott, Rivera, Abdus-Salaam, Stein and Fahey concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question answered in the affirmative, in a memorandum.